Title: Enclosure III: Edmund Randolph to Christopher Gore, 23 June 1794
From: Randolph, Edmund
To: Gore, Christopher


                  
                     Sir,
                     Philadelphia June 23. 1794.
                  
                  I have to acknowledge the receipt of your letter, giving information of the dismission of the prosecution against Mr Juteau.  Mr Fauchet, however, is exceedingly dissatisfied with the manner in which this business was conducted. He says, that he would have preferred, that the trial should go on, to the compulsion of Mr Juteau to appear at the bar. It is very certain, that the wish of the President was to obliterate the affair without any irritation. But as foreigners are very apt to mistake the style of proceeding in our courts; and something must have been grossly misunderstood, or misrepresented, to have produced so much sensibility, as he has discovered on the occasion; I must request you, to inform me, on the return of the mail, what the true state of the affair is; and particularly, whether the carrying of Mr Juteau to the bar was or was not an indispensable form, according the course
                     
                     of your practice.  I have the honor, sir, to be with great respect and esteem yr mo. ob. serv.
                  
                     Edm: Randolph
                  
               